                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:20-cv-135-MOC-WCM

KRISTIE SLUDER,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                        ORDER
                                    )
R. PATRICK BENTANCOURT, et al., )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on pro se Plaintiff’s Motion for Reconsideration of

this Court’s order denying Plaintiff’s action with prejudice for lack of standing. (Doc. No. 25).

Defendants have filed a response in opposition to the motion. For the reasons stated in

Defendants’ response, the motion for reconsideration is denied. Specifically, as Defendants note,

this Court correctly held that, under North Carolina law, Plaintiff does not have standing as a

foster parent to challenge the placement of the foster child who was in her care.

                                           ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s pro se Motion for Reconsideration,

(Doc. No. 25), is DENIED.


 Signed: December 11, 2020




     Case 1:20-cv-00135-MOC-WCM Document 27 Filed 12/11/20 Page 1 of 1
